        Case 1:20-cr-00098-SPW Document 27 Filed 01/19/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION



 UNITED STATES OF AMERICA,                       CR 20-98-BLG-SPW-1

             Plaintiff,                                   ORDER
       vs.

 DESTINY LACHELLE NILSEN,

             Defendant.


      Upon the United States’ Unopposed Motion to Dismiss Indictment Without

Prejudice (Doc. 26), and for good cause shown,

      IT IS HEREBY ORDERED that pursuant to Fed. R. Crim. P. 48(a), the

United States’ motion to dismiss the Indictment without prejudice against Destiny

Lachelle Nilsen is GRANTED.

      IT IS FURTHER ORDERED that the Trial presently set for February 8,

2021 is VACATED and all pending Motions are DENIED as moot.

      IT IS FURTHER ORDERED that Destiny Lachelle Nilsen shall be

released from the custody of the U.S. Marshals Service.


                                        1
 Case 1:20-cr-00098-SPW Document 27 Filed 01/19/21 Page 2 of 2

DATED this 19th day of January, 2021.



                                    SUSAN P. WATTERS
                                    United States District Judge




                                2
